Citation Nr: 0212212	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  98-07 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.

2.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.

(The issue of entitlement to an initial evaluation in excess 
of 20 percent for service-connected mechanical low back 
strain will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to April 
1977 and from June 1981 to June 1990.  The veteran also had 
additional periods of service in a reserve component ending 
in September 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1997 decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claims of service 
connection for degenerative arthritis of the cervical spine 
and degenerative joint disease of the right shoulder, granted 
service connection for mechanical low back strain, and 
assigned a 10 percent disability rating for service-connected 
mechanical low back strain, effective from May 22, 1997.  In 
February 2000, the Board remanded the veteran's appeal for 
further evidentiary development.  In February 2001, the RO 
granted the veteran a higher, 20 percent, rating for service-
connected mechanical low back strain, effective from May 22, 
1997.

As to the claim for a higher initial evaluation for service 
connected mechanical low back strain, the Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105) (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the veteran and his representative notice and 
reviewing any responses to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  A credible diagnosis of arthritis of the cervical spine 
was not made during service, a credible diagnosis of 
arthritis of the cervical spine has not been diagnosed since 
the veteran's separation from military service, and no other 
adverse symptomology of the cervical spine has been shown to 
be related to any incident of service.

2.  A credible diagnosis of degenerative joint disease of the 
right shoulder was not made during service, a credible 
diagnosis of degenerative joint disease of the right shoulder 
has not been diagnosed since the veteran's separation from 
military service, and no other adverse symptomology of the 
right shoulder has been shown to be related to any incident 
of service.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the cervical spine was neither 
incurred in nor aggravated by service; and arthritis cannot 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. 
Reg. 45620, 45630-631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §3.159(d)).

2.  Degenerative joint disease of the right shoulder, was 
neither incurred in nor aggravated by service; and arthritis 
cannot be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §3.159(d)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
the RO decisions, the statement of the case, the supplemental 
statements of the case, correspondence with the veteran, and 
the Board Remand, the veteran and his representative have 
been notified of the laws and regulations governing his 
claims for service connection and the reasons for the 
determinations made regarding his claims.  Moreover, VA has 
made reasonable efforts to obtain all relevant records.  
Specifically, the information and evidence that have been 
associated with the claims file consist of the veteran's 
service medical records, post-service medical records, 
including VA and private examination and outpatient reports, 
and written arguments presented by the veteran and his 
representative in support of his claims.  In addition, in 
response to the Board's February 2000 Remand instructions, 
the veteran was asked to provide information regarding his 
treatment, and the veteran thereafter filed or the RO 
thereafter obtained all available and identified private and 
VA treatment records.  Also, in September 1997, the RO 
obtained medical opinion evidence regarding the etiology of 
the veteran's claimed cervical spine and right shoulder 
disabilities.

Therefore, the Board concludes that all relevant data have 
been obtained for determining the merits of the veteran's 
claims and no reasonable possibility exist that any further 
assistance would aid the veteran in substantiating the 
claims.  See 38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 
45620, 45630 (to be codified at 38 C.F.R. § 3.159(d)).  See 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Also 
see, Counts v. Brown, 6 Vet. App. 473, 476 (1994), citing 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991) (noting that 
the "duty to assist is not unlimited" and that "the duty 
to develop pertinent facts applies to 'all relevant 
facts.'") (citation omitted)); Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) ("'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim"); cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, because there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of the issues on appeal, adjudication of the 
claims at this juncture may go forward because it poses no 
risk of prejudice to the veteran even though the veteran was 
not specifically given notice of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

The Merits

As to the merits of the claim, the veteran asserts that he 
developed degenerative arthritis of the cervical spine and 
degenerative joint disease of the right shoulder while in 
military service.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Moreover, certain chronic diseases, such as 
degenerative joint disease and degenerative arthritis, when 
manifest to a compensable degree within a prescribed period 
after service (10 percent within one year for arthritis) 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309. 
Notwithstanding such presumption, service connection may also 
be warranted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Next, the Board notes that it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In so doing, 
the Board may accept one medical opinion and reject others.  
Id.  At the same time, we are mindful that we cannot make our 
own independent medical determinations, and that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, supra; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, we must determine 
the weight to be accorded the various items of evidence in 
this case based on the quality of the evidence and not 
necessarily on its quantity or source.

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it.  Layno v. Brown, 
6 Vet. App. 465 (1994); FED. R. EVID. 601.  And a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  Finally, a medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the 
weight to be accorded the various items of medical evidence 
in this case must be determined by the quality of the 
evidence and not necessarily by its quantity or source.

With the above criteria in mind, the Board finds that what is 
significant about the record on appeal is what it does not 
include.  While the record on appeal shows some in-service 
and post service complaints, diagnoses, or treatment for 
problems with the cervical spine and right shoulder problems 
(see service medical records dated in October 1987 (upper 
back pain), January 1988 (neck pain), October 1989 (whole 
body bone scan noted C-spine abnormalities likely due to 
degenerative/arthritic disease), and April 1990 examination 
(upper back pain); reserve component medical records dated in 
August 1995 (right shoulder problems since a November 1994 
injury), August 1995 Medical Fitness Statement, September 
1995 physical profile (right shoulder pain), and October 1995 
physical profile (right shoulder pain); private treatment 
records related to the right shoulder from Ronald G. 
Donelson, M.D., dated in December 1994, March 1995, and May 
1995; private treatment records related to the cervical spine 
from University Hospital dated in January 1993 and from Dr. 
Donelson dated in March 1995), none of the records on appeal 
include a medical nexus opinion that tends to show a 
relationship between any current cervical spine or right 
shoulder adverse pathology, and the veteran's military 
service.  See Hickson v. West, 12 Vet. App. 247 (1999); see 
generally Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).  In fact, 
the medical evidence of record supports just the opposite 
conclusion.  

Specifically, a September 1997 VA examination report notes 
that x-rays of the cervical spine and right shoulder were 
negative; no degenerative changes or fractures were found.  
The VA examiner opined as follows: 

The [veteran] seems to have negative 
cervical spine x-rays which would have 
revealed worsening of the degenerative 
changes if he had a progression of his 
disease.  Similarly, the [veteran]'s 
right shoulder x-ray is negative as well.  
The [veteran] seems to show evidence of 
symptom magnification.  His pathology of 
the cervical spine seems to be not 
service connected as it was not the 
result of injury and there is no evidence 
of bony disease at the present time.  
Similarly, the [veteran]'s right shoulder 
pathology seems to be stable, or have 
resolved based on x-ray evidence which 
reveals no evidence of acromioclavicular 
joint arthritis at the present time.

This opinion stands uncontradicted by any other evidence 
found in the record.  

As regards the cervical spine, an in-service bone scan, dated 
in October 1989, noted that the veteran's "C-spine 
abnormalities was likely due to degenerative/arthritic 
disease."  (Emphasis Added)  However, x-rays taken at the 
September 1997 VA examination, as well as during VA 
outpatient treatment in 1998, were definitive in finding no 
evidence of arthritis in the cervical spine.  The Board will 
given more evidentiary weight to the definitive post-service 
medical opinions than the speculative opinion provided by the 
examiner that interpreted the October 1989 whole body bone 
scan.  Accordingly, the Board finds that the weight of the 
evidence shows that the veteran did not have arthritis of the 
cervical spine diagnosed while in military service or within 
one year thereafter.

Similarly, as to the right shoulder, a review of the record 
on appeal shows medical records from Ronald G. Donelson, 
M.D., dated in March 1995 that indicate that the veteran had 
a diagnosis of degenerative joint disease of the right 
shoulder while serving with a reserve component.  
Specifically, Dr. Donelson's March 1995 x-ray report noted 
"[o]n the right, erosion . . . involving [the] superior and 
inferior margins of the distal clavicle . . . likely either 
inflammatory arthritis or early osteolysis."  Thereafter, in 
a March 1995 treatment records, he opined that the March 1995 
x-rays showed "some sclerotic and lytic changes in the 
distal end of the right clavicle suggesting degenerative 
changes."  Subsequent treatment records from Dr. Donelson, 
dated in March and August 1995, show the veteran being 
diagnosed with right shoulder degeneration of the 
acromioclavicular joint.  Moreover, reserve component records 
included an August 1995 treatment record in which the veteran 
reported that his right shoulder gave out while doing push-
ups in November 1994; diagnosis was degeneration of the right 
acromioclavicular joint.  See August 1995 Medical Fitness 
Statement; and physical profiles dated in September and 
October 1995.  

However, a review of the record on appeal does not show that 
the reserve component diagnosis was supported by independent 
x-ray evidence.  Moreover, x-rays taken at the September 1997 
VA examination were negative for evidence of arthritis.  The 
Board will given more evidentiary weight to the definitive 
post-service medical opinion provided by the September 1997 
VA examiner that the veteran does not have arthritis of the 
right shoulder than the earlier and speculative private 
medical opinion and unsubstantiated reserve component 
diagnoses.  

Accordingly, because the record does not include a current 
diagnosis of arthritis of the right shoulder, regardless of 
whether or not the veteran was on active duty for training, 
inactive duty, or active duty at the time of his alleged 
right shoulder injury (i.e., while doing push-ups in November 
1994), this presumption does not apply because he does not 
have a current credible diagnosis of the disease process. 

In reaching the above conclusions, the Board has taken into 
account the veteran's and his representative's written 
statements to the RO.  Moreover, the Board recognizes that 
the veteran and his representative are competent to describe 
visible symptoms or manifestations of a disease or disability 
during and after service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay witnesses are competent 
to describe painful experiences and symptoms that result 
therefrom).  Nevertheless, neither the veteran nor his 
representative has been shown to be competent to provide a 
medical opinion.  See, e.g., Bostain v. West, 
11 Vet. App. 124 (1998); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Moray v. Brown, 5 Vet. App. 211 (1993) (persons 
without medical expertise are not competent to offer medical 
opinions); Espiritu v. Derwinski, supra.  Therefore, these 
statements have limited evidentiary value and the Board will 
give more weight to the medical opinions provided by the 
September 1997 VA examiner. 

As the record does not present any competent evidence of the 
veteran having degenerative arthritis of the cervical spine 
or degenerative joint disease of the right shoulder or 
relating any of the veteran's other current cervical spine or 
right shoulder adverse pathology to service, the 
preponderance of the evidence is against the claims for 
service connection.  The appeal is denied.


ORDER

Service connection for degenerative arthritis of the cervical 
spine is denied.

Service connection for degenerative joint disease of the 
right shoulder is denied.



		
	K. R. Fletcher
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

